Citation Nr: 1451625	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-26 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $4742.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from February 1973 to June 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Committee on Waivers and Compromises (COWC).  

VA scheduled the appellant for a July 2014 video conference before a member of the Board.  However, she did not report for that hearing, and she has not requested that it be rescheduled.  Therefore, the Board will proceed as if she no longer desires a hearing.  


FINDINGS OF FACT

1. The appellant was divorced in November 1999.  

2.  In July 2005, the VA received a Financial Status Report (VA Form 5655) and a copy of her November 1999 divorce decree.  

3.  At time of her divorce, the appellant was receiving 50 percent disability rating for herself with one dependent for her service-connected residuals of a right ovarian cystectomy and lysis of adhesions to include removal of both ovaries and a total abdominal hysterectomy.  

4.  The appellant's compensation award was subsequently retroactively and correctly reduced creating an overpayment in the amount of $4742.00.
 
5.  During VA psychiatric treatment in November 1999, the VA received constructive notice that the appellant was divorced.

6.  The overpayment at issue was not created because of sole VA error.
 
7.  The balance of fault as to the creation of the debt rests upon the appellant for accepting payments to which she knew or reasonably should have known she was not entitled.
 
8.  Waiver of the assessed overpayment would result in unfair enrichment of the appellant.
 
9.  Recovery of the assessed overpayment would not deprive the appellant of basic necessities of life.


 CONCLUSION OF LAW

 Waiver of recovery of the overpayment of disability benefits in the amount of $4742.00 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to waiver of recovery of an overpayment in the amount of $4742.00.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  After reviewing the record, the Board finds that VA has met that duty.

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the appellant is not applicable to cases pertaining to waiver requests. Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  The relevant law is found in Chapter 53 of Title 38 of the United States Code and contains its own notice provisions.  Id.  Nonetheless, the appellant has been afforded opportunities to present evidence in support of her claim, has been furnished the reasons and bases for the denial of the claim by the CWOC, and has been afforded opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the appellant in the development of her claim.  Moreover, the record shows that throughout the appeal, the appellant has been represented by the American Legion.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Hence, the claim may properly be considered on the merits.

Background

In January 1985, the appellant and S. M. H. were married.

In March 1998, the RO granted the appellant a 50 percent disability rating for her service-connected residuals of a right ovarian cystectomy and lysis of adhesions to include removal of both ovaries and a total abdominal hysterectomy.  It also granted her special monthly compensation for the loss of use of a creative organ.  Those benefits became effective September 30, 1996.

In a March 1998 award letter and accompanying VA Form 21-8764, the appellant was informed of the monthly rate of payment and the associated effective date.  She was told that additional benefits were being for her spouse and to immediately report any change in the status of her dependents.  Critical as to this matter, she was further informed that the failure to quickly tell the VA of a dependency change would result in an overpayment of benefits which must be repaid to the VA.  

In November 1999, the appellant and S. M. H. were divorced.  

On two occasions during VA outpatient treatment in November 1999, the appellant reported that on November 10, 1999, her divorce had become final.  In November 2001 and April 2003, VA health care providers also noted that the appellant was divorced.  

In July 2005, the VA received a copy of the appellant's divorce decree and a Financial Status Report (VA Form 5655).  She reported net income of $747.00 per month, all from VA benefits.  She reported $831.00 of monthly expenses comprised of the following:  

Rent or Mortgage  $186.00
Food                      $100.00
Utilities and Heat   $ 60.00
Car Insurance         $ 36.00
Life Insurance        $  9.00
Gas                         $ 50.00
Car Maintenance   $100.00
Cable Television   $  40.00
Telephone             $  50.00
Dentist                  $ 100.00

The appellant reported $1002.00 in assets comprised of $2.00 cash on hand and a 1997 car worth $1000.00. The appellant reported a remaining debt of $4000.00 from an original debt of $14,000.00 for 1995 treatment at Chatuge Regional Hospital.  

As a result of her divorce, the VA removed the appellant's former spouse as a dependent, effective December 1, 1999.  She was informed that her receipt of VA disability benefits for herself and one dependent from December 1, 1999 through July 2005 had resulted in an overpayment of her VA disability benefits in the amount of $4742.00.

In March 2006, the VA received a Financial Status Report (VA Form 5655) from the appellant.  She reported a monthly net income of $777.00, all from VA benefits.  She reported $809.00 of monthly expenses comprised of the following:  

Rent or Mortgage $186.00
Food                     $150.00
Utilities and Heat  $ 60.00
Car Insurance        $ 36.00
Life Insurance        $  9.00
Gas                       $150.00
Car Maintenance  $100.00
Cable Television  $  58.00
Telephone            $  50.00

The appellant reported $1050.00 in assets comprised of $50.00 in a checking account and a 1997 car worth $1000.00.

The appellant reported a remaining debt of $4000.00 from an original debt of $14,000.00 for 1995 treatment at Chatuge Regional Hospital.  

In April 2006, the CWOC found that the appellant was at fault in creation of the overpayment of VA benefits.  The CWOC concluded that she had acted in bad faith by failing to timely notify the VA of her divorce.  The appellant disagreed with that determination, and this appeal ensued.

In December 2007, the RO granted the appellant's claim of entitlement to service connection for posttraumatic stress disorder and assigned a 50 percent evaluation, effective March 15, 2001.  That action resulted in a retroactive payment of VA compensation of $48,354.00 in May 2008.

In January 2008, the VA received a Financial Status Report (VA Form 5655) from the appellant.  She reported a monthly net income of $669.00 comprised of $819.00 in VA benefits less $150 for recovery of the overpayment.  She reported $865.00 of monthly expenses comprised of the following:  

Rent or Mortgage  $103.00
Food                      $300.00
Utilities and Heat  $  80.00
Car Insurance        $  36.00
Life Insurance       $  36.00
Gas                        $100.00

Cable Television   $  40.00
Telephone             $150.00

The appellant reported $811.00 in assets comprised of $3.00 in a checking account, $8.00 cash on hand and a 1997 car worth $800.00.

The appellant reported a remaining debt of $2500.00 from an original debt of $14,000.00 for 1995 treatment at Chatuge Regional Hospital.  She also reported a doctor's bill of $1180.00 out of an original bill of $1200.00 contracted in December 2007.  She was repaying the doctor's bill at a rate of $20.00 per month.  She offered to repay her VA overpayment at $50.00 per month but could not afford the then current monthly rate of $150.00, because it left her unable to pay her bills.  

In October and November 2005, the appellant worked for Dill's Galaxy and received take home pay in the amount of $106.76.

In a June 2012 rating action, the RO raised the appellant's disability rating for PTSD to 70 percent.  That rating became effective December 22, 2011.  

Analysis

Creation of the Debt

An overpayment of VA benefits is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2010). 

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. § 1115 . The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action. 38 U.S.C.A. § 5110(f) . 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9),(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014) ; Jordan v. Brown, 10 Vet. App. 171 (1997). 

The appellant suggests that the overpayment was not properly created, because she notified the VA of her divorce in November 1999 and that the VA did not act on that information.  Therefore, the initial question is whether the overpayment was created solely by VA administrative error which would thereby warrant a finding that there is no valid debt.  Given the facts of this case, the Board finds that VA was not solely at fault in the creation of the debt. 

The Board notes that on November 10, 1999, the day after her divorce became final, the appellant informed her VA therapy group of that fact.  Later that month, she made a similar report to her VA treating psychiatrist.  During course of the appeal, such as in November 2001 and April 2003, VA health care providers noted the fact that the appellant was divorced.  

VA medical personnel do not handle compensation payments, and there is no evidence that they should have made a connection between her divorce and the amount of her compensation.  Nevertheless, such information constructively put the VA on notice that she was, in fact, divorced.  That VA took no further action on that information left the VA partially responsible for creation of the debt.  However, the evidence shows that the appellant bore a much greater degree of responsibility.  

Despite the fact that the appellant was divorced, she knew or should have known that she was not entitled to receive her VA benefits for herself and a spouse.  In March 1998, when she was awarded compensation, she was clearly informed that she was being paid at a rate for herself and her spouse.  She was further informed that it was her responsibility to immediately notify the VA if there was any change in the status of her dependence.  Nevertheless, from November 1999 to July 2005, she continued to accept VA compensation at the higher rate.  There is no evidence that she notified or attempted to notify the RO of her divorce, nor is there any evidence that she attempted to notify any VA personnel who handle such benefits.  Not only did she receive notice from the VA, the Board notes that as a person dealing with the government, she is charged with knowledge of federal statutes and lawfully promulgated VA regulations regardless of actual knowledge or innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Therefore, the appellant was also responsible for creation of the overpayment, because she knew, or reasonably should have known, that she received benefits to which she was not entitled.  In sum, the creation of the debt was not due to sole administrative error on the part of the VA.  The relevant question, then, is whether waiver of recovery of the overpayment is warranted.

Waiver of Recovery of the Overpayment

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) ; 38 C.F.R. §§ 1.963(a), 1.965(b).

Fraud or misrepresentation of a material fact is more than inadvertent or non-willful.  38 U.S.C.A. § 5302(c) ; 38 C.F.R. § 1.962(b) , 1.965(b)(1).  Bad faith is a term which, generally, describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 U.S.C.A. § 5302(c) ; 38 C.F.R. § 1.965(b)(2).  

There is no indication in the record that the appellant committed fraud or intentionally misrepresented facts.  Further, the Board cannot say that based on the evidence before it, the appellant was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).  

The Board must next address the equitable considerations in this case.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor-where actions of the debtor contribute to the creation of the debt;  

(2) Balancing of faults-weighing fault of the debtor against the fault of the VA;  

(3) Undue hardship-whether collection would deprive debtor or family of basic necessities;  

(4) Defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment-failure to make restitution would result in unfair gain to the debtor.


(6) Changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

As to the first and second elements of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor, the Board has discussed the appellant's role in the creation of the debt above.  However, fault and the balance of fault are but two of the factors for consideration in determining entitlement to waiver. 

With regard to the third element under 38 C.F.R. § 1.965(a) , undue hardship, the Board recognizes that the appellant reported that waiver of recovery of the overpayment would leave her unable to pay her bills.  She has reported a monthly deficit between $32.00 and $196.00.  However, she has submitted no evidence of any overdue bills or evidence that she is unable to provide herself the necessities of life.  During that time, she has been able to make periodic payments reducing a medical bill that is almost 20 years old, as well as a monthly payments to reduce the VA overpayment.  In addition, the Board notes that the appellant received a recent retroactive payment of compensation benefits in excess of $48,000.,00.  Under such circumstances, the Board finds that it would not create an undue hardship for the appellant to repay the overpayment of $4742.00.

With respect to the fourth element under 38 C.F.R. § 1.965(a), collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended. The VA Rating Schedule is intended "to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 (2014).  Additionally, a purpose of the VA compensation system is to make up for impairment of a appellant's earning capacity resulting from disabilities incurred in military service. The recovery of the indebtedness would not defeat the purpose of the VA compensation program, because the appellant would only be repaying an amount that she was previously overpaid.  She would retain that amount to which she was entitled to compensate for her lost working time.  
With regard to the fifth element, unjust enrichment, the Board notes that certainly waiver of repayment of the debt would leave the appellant unjustly enriched, as she received payments to which she was not entitled by law.

With regard to the sixth and final element, changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.  There is no evidence that reliance on the overpaid benefits resulted in the appellant's relinquishment of a valuable right or the incurrence of a legal obligation.

Based on the evidence of record, the Board has determined that it would not be against the principles of equity and good conscience to require the appellant to repay the overpayment of disability benefits in the amount of $4742.00.  Specifically, in balancing the equities, the appellant would be unjustly enriched if the waiver were to be granted, and denial of the waiver will not result in undue hardship to her. The evidence is not so evenly balanced as to create doubt as to any material issue.  Accordingly, the Board finds that the appellant's request for waiver of recovery of overpayment of her VA disability benefits must be denied.


ORDER

Waiver of the recovery of an overpayment of VA disability benefits in the amount of $4742.00 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


